DETAILED ACTION
Response to Amendments
This Office action is in response to the amendments and remarks filed on 11/19/2021. The amendments to the abstract, and the amendments to the drawings were received and have been entered. The objection of the abstract is withdrawn in view of the amendments. The objection of the drawings (figures 22, 23, 24) is withdrawn in view of the amendments. 
Reason for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1 and 13, the closest prior art references, Yamashita et al. (US 2016/0293115) and Huang et al. (US 2016/0057/410), do not fairly teach or suggest an image display device including the claimed limitation “the backlight drive circuit sets lighting periods separately for each of the areas and causes a brightness of the light sources to rise and drop in a non-step manner during a corresponding one of the lighting periods,…,the period of overlap includes a middle portion in which a brightness of first light sources corresponding to the first area drops and a brightness of second light sources corresponding to the second area rises” along with other claimed limitation.
The closest prior art references, either singularly or in combination, fail to anticipate or render the above quoted limitation obvious.  This patentable distinction has been added to the independent claims 1 and 13 and renders them allowable.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: November 24, 2021